DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “segmenting module,” “reassembly module” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
8.	Claims 1, 2, 4-8, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cummings et al. (US 2003/0002499 A1, hereinafter “Cummings”) in view of Izzat et al. (US 2008/0134005 A1, hereinafter “Izzat”).
 	Regarding claims 1 and 7, Cummings teaches a system for improving quality of data transmission in a network path between a first and a second device (figs. 1, 4 and 5. ¶ [0086]) comprising: said first device sending first layer 3 data transmission unit (L3DTU) to a segmenting module coupled to said first device(Figs. 1, 4, ¶ [0062], the CMTS 104 serves as an interface between the HFC network 106 and a packet-switched network 112, transferring IP packets received from the cable modems 108a-108n to the packet-switched network 112 and transferring IP packets received from the packet-switched network 112 to the cable modems 108a-108n when appropriate. ¶ [0065], the cable modems 108a-108n convert IP data packets received from the attached user device into upstream burst signals suitable for transfer over the HFC network 106. ¶ [0088], For longer packets, this step may comprise fragmenting a single packet into k parts, and identifying each part as one of k information segments); said segmenting module segmenting each first L3DTU into at least two second L3DTUs and adding at least one extra encoded L3DTUs(Fig. 4, ¶ [0088], ¶ [0089], an outer block code is applied to the k information segments to generate parity segments. ¶ [0090], If there are m bits in each of the original k segments, then there will be m parity check rows processed, and the newly created n-k parity segments will each have m bits, ¶ [0109], four information segments that result from the division of a single packet); said segmenting module transmitting over said network said second L3DTUs and said extra encoded L3DTUs to a reassembly module coupled to said second device (Figs. 1, 4 and 5, ¶ [0093], each of the k information segments and n-k parity check segments is adapted for transmission over the physical (PHY) layer of a cable modem system); and said reassembly module reassembling first L3DTUs from said at least two second L3DTUs and said at least one extra encoded L3DTUs received from said network before sending to said second device (Figs. 1, 5, ¶ [0062], ¶ [0095], the CMTS 104 receives the upstream bursts transmitted from the cable modem 108a, ¶ [0097]- ¶ [0099], ¶ [0100], if each of the k information segments represent fragmented portions of a long packet, then the k segments will be concatenated together to reconstitute the long packet).
	Cummings does not explicitly teach adding at least one extra encoded L3DTUs as a function of a performance of the network path.
 	Izzat teaches adding at least one extra encoded transmission unit/packet as a function of a performance of the network path (¶ [0005], ¶ [0014], the adaptive FEC device decides how many redundant packets to send. If the network condition is poor, a larger number of redundant packets are sent than in the case when the network condition is satisfactory. ¶ [0028], a "satisfactory" feedback message reduces the redundant packets to send by 1 to 0; otherwise, the number of redundant packets is increased by 1 up to n-k packets. Fig. 4, ¶ [0035], The decision block 420 measures and determines whether the network condition is above or below a pre-determined threshold).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to segment each first L3DTU into a plurality of second L3DTUs and add at least one extra encoded L3DTUs as a function of a performance of the network path in the system of Cummings to further improve system efficiency and reliability (¶ [0014] of Izzat). 
 	Regarding claims 2 and 8, Cummings in view of Izzat teaches the system of claim 1 wherein said extra encoded L3DTUs are redundant L3DTUs from said second L3DTUs (Cummings: Fig. 6, ¶ [0089]-¶ [0090], ¶ [0102]).
	Regarding claims 4 and 10, Cummings in view of Izzat teaches the system of claim 2 wherein said extra encoded L3DTUs are XOR from said second L3DTUs (Cummings: ¶ [0109]).
Regarding claims 5 and 11, Cummings in view of Izzat teaches the system of claim 1.
Cummings does not explicitly teach wherein adding at least one extra encoded L3DTUs is performed only when packet loss is measured in the network path.
Izzat teaches adding at least one extra encoded segment is performed based on packet loss measured in the network path (¶ [0024], ¶ [0029], an adjustment may be made using the RTCP receiver report. In particular, the fraction lost and the cumulative number of packets lost RTCP sender report fields can be used for adjustments. ¶ [0035]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to segment each first data transmission unit (L3DTU) into at least two second L3DTUs and add at least one extra encoded L3DTUs only when packet loss is measured in the network path in the system of Cummings in view of Izzat to further improve system efficiency and reliability (¶ [0014] of Izzat). 
Regarding claims 6 and 12, Cummings in view of Izzat teaches the system of claim 1.
Cummings does not explicitly teach wherein a number of said second L3DTU is based on an amount of packet loss measured in the network path.
Izzat teaches wherein a number of said second/redundant segments is based on an amount of packet loss measured in the network path (¶ [0005], ¶ [0014], the adaptive FEC device decides how many redundant packets to send. If the network condition is poor, a larger number of redundant packets are sent than in the case when the network condition is satisfactory. ¶ [0028], a "satisfactory" feedback message reduces the redundant packets to send by 1 to 0; otherwise, the number of redundant packets is increased by 1 up to n-k packets. Fig. 4, ¶ [0024], ¶ [0029], an adjustment may be made using the RTCP receiver report. In particular, the fraction lost and the cumulative number of packets lost RTCP sender report fields can be used for adjustments. ¶ [0035]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to determine a number of said second L3DTU is based on an amount of packet loss measured in the network path in the system of Cummings in view of Izzat to further improve system efficiency and reliability (¶ [0014] of Izzat). 
9.	Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cummings in view of Izzat as applied to claim 2 above, and further in view of Gibson et al. (US 6,445,717, hereinafter “Gibson”)
  	Regarding claims 3 and 9, Cummings in view of Izzat teaches the system of claim 2.
Cummings does not explicitly teach wherein said extra encoded L3DTUs are duplicates from said second L3DTUs.
Gibson teaches wherein said extra encoded packets/segments are duplicates from the original/second packets/segments (Col. 2, lines 57-60, the parity packets may be generated by an XOR operation performed on the information packets. Duplicate packets could be sent and used to replace lost packets, thereby satisfying the objective of avoiding retransmission).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to generate extra encoded L3DTUs by duplicating the second L3DTUs in the system of Cummings in view of Izzat. The motivation for doing this is a matter of design choice.
Response to Arguments
10.	Applicant’s arguments with respect to claims 1-12 have been considered but are not persuasive.
11.	Applicant argues “…. Applicant would like to point out that Izzat operates at layer 4 and above, not at layer 3. See paragraph 26 of Izzat. Applicant’s segmenting module segments Layer 3 data transmission unit (L3DTU) which is the internet layer (e.g. IP packets) not transport layer (e.g.UDP packets) or application layer (e.g. RTP packets) such as Izzat. Adding segmentation and encoding at the layer 3 improves the quality of the service while reducing overhead, since the layer 3 packets are smaller…”
Examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	In this case: Cummings teaches segmenting each first L3DTU into at least two second L3DTUs and adding at least one extra encoded L3DTUs (Fig. 4, ¶ [0088], ¶ [0089], an outer block code is applied to the k information segments to generate parity segments. ¶ [0090], If there are m bits in each of the original k segments, then there will be m parity check rows processed, and the newly created n-k parity segments will each have m bits, ¶ [0109], four information segments that result from the division of a single packet).
	Izzat teaches adding at least one extra encoded transmission unit/packet as a function of a performance of the network path (¶ [0005], ¶ [0014], the adaptive FEC device decides how many redundant packets to send. If the network condition is poor, a larger number of redundant packets are sent than in the case when the network condition is satisfactory. ¶ [0028], a "satisfactory" feedback message reduces the redundant packets to send by 1 to 0; otherwise, the number of redundant packets is increased by 1 up to n-k packets. Fig. 4, ¶ [0035], The decision block 420 measures and determines whether the network condition is above or below a pre-determined threshold).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to segment each first L3DTU into a plurality of second L3DTUs and add at least one extra encoded L3DTUs as a function of a performance of the network path in the system of Cummings to further improve system efficiency and reliability (¶ [0014] of Izzat). 
Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477